Exhibit 10.48


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of January 16,
2019 (the “Effective Date”) by and between Fred Tuomi (the “Executive”) and
Invitation Homes Inc. (together with its subsidiaries and affiliates and its and
their respective successors and assigns, the “Company”).
WHEREAS, the Executive and the Company are parties to the Term Sheet, dated
September 19, 2017 (the “Term Sheet”); and
WHEREAS, the parties hereto have mutually agreed that the Executive’s employment
with the Company shall terminate on January 16, 2019 (the “Termination Date”);
and
WHEREAS, the Executive and the Company have agreed to resolve and settle all
matters with respect to events, including, but in no way limited to, the
Executive’s employment and/or service with the Company, and the termination of
the Executive’s employment and services, in each case through the date of this
Agreement.
NOW THEREFORE, based upon the mutual promises and conditions contained herein,
and other good and valuable consideration specified herein, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.  Termination.
The Company and the Executive mutually agree that the Executive’s employment
with the Company shall terminate effective as of the Termination Date. Executive
acknowledges and agrees that on August 27, 2018, the Executive resigned from all
positions, offices and titles that the Executive held at the Company.
2.  Separation Benefits.
(a) Qualifying Termination. The parties agree that the termination shall be
treated as a Qualifying Termination (or its equivalent) under the Invitation
Homes Inc. Executive Severance Plan (the “Severance Plan”) and any other
arrangements, including any outstanding equity awards. As such, the Executive
shall be entitled to receive the payments and benefits set forth in Schedule I
to the Release (as described below and attached as Exhibit A hereto), in
consideration for, and contingent on, the Executive’s entrance into this
Agreement, specifically including the Executive’s execution and non-revocation
of the Release, and the Executive’s strict compliance with all restrictive
covenants (the “Restrictive Covenants”) identified herein or in the Severance
Plan.
(b)  Release. The Company’s obligations under Section 2(a) are conditioned on
the Executive signing, and delivering to the Company, within 21 days of the
Termination Date, a release of claims in the form attached as Exhibit A hereto
(the “Release”) and not thereafter timely revoking it in accordance with its
terms (the date such Release becomes irrevocable in accordance with its terms
being the “Release Effective Date”).





--------------------------------------------------------------------------------

Exhibit 10.48


3.  Restrictive Covenants.
Each party acknowledges and agrees that the Restrictive Covenants (including
those set forth in the Term Sheet, Appendix A of the Severance Plan and Appendix
A of the applicable award agreements under the Incentive Plan) shall continue in
full force and effect in accordance with the terms thereof. Any breach of such
covenants shall constitute a breach of this Agreement.
4.  Miscellaneous.
(a)  Indemnification. Nothing in this Agreement or elsewhere shall reduce or
otherwise adversely affect any rights that the Executive may have to
contribution, indemnification, or advancement of expenses (including, without
limitation, advancement of attorney’s fees).
(b)  Mitigation. The Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.
(c)  Tax Withholding; Section 409A. The Company may withhold from any amount or
benefit payable under this Agreement any taxes that it is required to withhold
by applicable law or regulation. In addition, if the payment or provision of any
amount or benefit hereunder at the time specified in this Agreement would
subject such amount or benefit to any “additional tax”, interest or penalties
under Section 409A of the Code, then the payment or provision of such amount or
benefit shall be postponed to the earliest commencement date on which the
payment or the provision of such amount or benefit could be made without
incurring such “additional tax”, interest or penalties. In addition, to the
extent either party hereto reasonably determines that any provision of this
Agreement would subject the Executive to “additional tax”, interest and
penalties under Section 409A, the parties agree in good faith to cooperate to
reform this Agreement in a manner that would avoid the imposition of such
“additional tax”, interest or penalties on the Executive while preserving any
affected benefit or payment to the extent reasonably practicable without
materially increasing the cost to the Company.
(d)  Amendment or Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be agreed to in writing and signed by Executive and a duly authorized officer of
the Company. No waiver by any party hereto of any failure of any other party to
keep or perform any covenant or condition of this Agreement shall be deemed to
be a waiver of any preceding or succeeding breach of the same, or any other
covenant or condition.
(e)  Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of (i) the Company and its successors and assigns and (ii) the
Executive and the Executive’s heirs, executors, administrators and legal
representatives.
(f)  Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving the Company written notice thereof. In the event of
the Executive’s death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to his beneficiary, estate or other legal representative, as applicable.





--------------------------------------------------------------------------------

Exhibit 10.48


(g)  Entire Agreement. This Agreement (together with Exhibit A and Schedule I
thereto) constitutes the entire understanding and agreement between the parties
concerning the specific subject matter hereof and supersedes in its entirety, as
of the Effective Date, any prior agreement between the parties (including but
not limited to the Term Sheet and the Severance Plan, other than as expressly
provided in this Section 4).
(h)  Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Texas.
(i)  Notices. All notices required or permitted to be given by either party
hereunder shall be in writing and shall be deemed sufficiently given if mailed
by registered or certified mail, or personally delivered to the party entitled
thereto at the address set forth in the Severance Plan for such party.
(j)  Counterparts. This Agreement may be executed in two or more counterparts
with the same effect as if the signatures to all such counterparts were upon the
same instrument, and all such counterparts shall constitute but one instrument.
(k)  Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
INVITATION HOMES INC.
 
 
 
 
By:
/s/ Mark A. Solls
 
 
Name:
Mark A. Solls
 
 
Title:
EVP & Chief Legal Officer



 
 
Name:
FRED TUOMI
 
 
 
 
 
 
Title:
/s/ Fred Tuomi






--------------------------------------------------------------------------------


Exhibit 10.48


Exhibit A
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the severance payments and benefits set forth on
Schedule I attached hereto (the “Severance Benefits”), and other good and
valuable consideration, I, Fred Tuomi, for and on behalf of myself and my heirs,
administrators, executors, and assigns, effective the date on which this release
becomes effective pursuant to its terms, do fully and forever release, remise,
and discharge each of Invitation Homes Inc. (the “Company”) and each of its
direct and indirect subsidiaries and affiliates, together with their respective
officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”) from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, for or by reason
of any matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, sexual orientation, or any other category
protected by law. This release of claims includes, but is not limited to, all
claims arising under the Age Discrimination in Employment Act (“ADEA”), the
Civil Rights Acts, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Family Medical Leave Act,
and the Equal Pay Act, each as may be amended from time to time, and all other
federal, state, and local laws, or the common law, relating to employment,
discrimination in employment, termination of employment, wages, benefits or
otherwise. The release contained herein is intended to be a general release of
any and all claims to the fullest extent permissible by law.
I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any right to the Severance Benefits, (ii) any
claims that cannot be waived by law, or (iii) my right of indemnification as
provided by, and in accordance with the terms of, the Company’s by-laws or a
Company insurance policy providing such coverage, as any of such may be amended
from time to time. In addition, this Release does not waive my right to receive
benefits under any 401(k) plan, equity grant, equity plan, or pension plan, if
any, that either (a) have accrued or vested prior to the date of this Release,
or (b) are intended, under the terms of such grant or plans, to survive my
separation from the Company;
I expressly acknowledge and agree that I -
•Have read and understand the meaning and effect of this Release;
•Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever had, and because of my execution of this Release;
•Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;





--------------------------------------------------------------------------------

Exhibit 10.48


•Understand that, by entering into this Release, I do not waive rights or claims
under ADEA that may arise after the date I execute this Release;
•Had or could have twenty-one (21) days from the date of my termination of
employment (the “Release Expiration Date”) in which to review and consider this
Release, and that if I execute this Release prior to the Release Expiration
Date, I have voluntarily and knowingly waived the remainder of the review
period;
•Have not relied upon any representation or statement not set forth in this
Release made by the Company or any of its representatives;
•Was advised to consult with my attorney regarding the terms and effect of this
Release; and
•Have signed this Release knowingly and voluntarily.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of Mark Solls, the Company’s Executive Vice President and Chief Legal
Officer. To be effective, such revocation must be received by the Company no
later than 11:59 p.m. on the seventh (7th) calendar day following the execution
of this Release. Provided that the Release is executed and I do not revoke it
during the Revocation Period, the eighth (8th) day following the date on which
this Release is executed shall be its effective date. I acknowledge and agree
that if I revoke this Release during the Revocation Period, this Release will be
null and void and of no effect, and neither the Company nor any other member of
the Company will have any obligations to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.    


EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF TEXAS,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS. I HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.
 
 
Name:
FRED TUOMI
 
 
 
 
 
 
Title:
/s/ Fred Tuomi
 
 
 
 
 
 
Date:
01/17/19






--------------------------------------------------------------------------------


Exhibit 10.48


Schedule I


Severance Benefits


You understand and acknowledge that in accordance with the Invitation Homes Inc.
Executive Severance Plan (the “Severance Plan”) and that certain term sheet
between you and the Company dated September 19, 2018 (the “Term Sheet”), in
addition to the accrued obligations, the Company agrees to pay you the amounts
set forth below. You acknowledge that you are not entitled to (and hereby waive
any rights under or with respect to) any other severance payments or benefits
under any other severance, employment, or similar plans, programs or
arrangements of the Company.


(1) Severance. The Company shall pay, in equal installments no less frequently
than monthly over 24 months beginning with the first payroll period after the
Release Effective Date, $4,000,000, which amount is equal to two times the sum
of the Executive’s Base Salary and Target Bonus Amount (as defined in the
Severance Plan).
(2) Bonuses. The Company shall pay Executive’s annual bonus based on actual
performance in respect of the 2018 calendar year pursuant to the Term Sheet,
payable when annual bonuses for such calendar year are paid to other senior
executives but no later than March 15, 2019.
(3) Relocation Reimbursement. The Company shall pay to Executive an amount equal
to $310,000, payable in a lump sum following the Release Effective Date, which
amount reflects reimbursement for expenses incurred by the Executive relative to
the Executive’s move to Dallas, Texas and home price protection on the sale of
the Executive’s Dallas residence.
You understand and acknowledge that the treatment of any outstanding equity in
the Company that was granted to you shall be as described in the Company’s 2017
Omnibus Incentive Plan (the “Incentive Plan”) and each applicable award
agreement upon a termination by the Company without Cause (as defined in the
Incentive Plan):


(1) 100,618 unvested time-vesting restricted stock units (“RSUs”), granted on
November 16, 2017, shall vest as of the Termination Date;
(2) 23,783 performance-vesting RSUs, with a performance period of November 16,
2017 to November 16, 2020, shall remain outstanding and eligible to vest subject
to achievement of the INVH TSR Relative to RMS Index CAGR performance condition
and in accordance with the terms of the applicable award agreement and the
remaining 37,317 performance-vesting RSUs shall be forfeited without
consideration;
(3) 20,841 performance-vesting RSUs, with a performance period of November 16,
2017 to November 16, 2020, shall remain outstanding and eligible to vest subject
to achievement of the Management Development and CEO Succession Plan performance
condition and in accordance with the terms of the applicable award agreement and
the remaining 32,701 performance-vesting RSUs shall be forfeited without
consideration;
(4) 45,634 performance-vesting RSUs, with a performance period of November 16,
2017 to March 31, 2019, shall remain outstanding and eligible to vest subject to
achievement of the Run Rate Annualized Synergies performance condition and in
accordance with the terms of the applicable award agreement and the remaining
7,908 performance-vesting RSUs shall be forfeited without consideration;





--------------------------------------------------------------------------------

Exhibit 10.48


(5) 13,312 time-vesting RSUs, granted on March 1, 2018, shall vest as of the
Termination Date and the remaining 26,625 time-vesting RSUs shall be forfeited
without consideration;
(6) 16,660 performance-based RSUs, with a performance period of January 1, 2018
to December 31, 2020, shall remain outstanding and eligible to vest subject to
achievement of the Same Store NOI Growth CAGR performance condition and in
accordance with the terms of the applicable award agreement and the remaining
31,264 performance-vesting RSUs shall be forfeited without consideration;
(7) 26,755 performance-based RSUs, with a performance period of January 1, 2018
to December 31, 2020, shall remain outstanding and eligible to vest subject to
achievement of the INVH TSR Relative to RMS Index CAGR performance condition and
in accordance with the terms of the applicable award agreement and the remaining
50,210 performance-vesting RSUs shall be forfeited without consideration; and
(8) 11,410 supplemental RSUs, granted on March 1, 2018, shall vest as of the
Termination Date and the remaining 22,821 supplemental RSUs shall be forfeited
without consideration.
In addition, pursuant to the Term Sheet, all 160,816 RSUs awarded to you prior
to the Company’s merger with Starwood Waypoint Homes (for which the Executive
waived accelerated vesting) will fully vest upon the Termination Date.



